 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                      SEATTLE DIVISION

10   GREGORY M.,                                          Civil No. 2:19-CV-05089-BAT

11            Plaintiff,

12            vs.                                          ORDER

13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            The parties, acting through their respective counsel, hereby agree and stipulate that the

16   above-captioned case be reversed and remanded for further administrative proceedings,

17   including but not limited to the following: the administrative law judge (ALJ) will reevaluate the

18   medical evidence, particularly the opinions from Drs. Ruddell, Carstens, and Zolnikov;

19   reevaluate the severity of Plaintiff’s mental impairments; reevaluate Plaintiff’s subjective

20   complaints; and continue the sequential evaluation process, as necessary.

21            The parties stipulate that this remand be made pursuant to sentence four of 42 U.S.C.

22   § 405(g). The parties agree that reasonable attorney fees and costs will be awarded under the

23   Equal Access to Justice Act, 28 U.S.C. § 2412, upon proper request to the Court

24

     Page 1         ORDER - [2:19-CV-05089-BAT]
 1
              DATED this 24th day of September, 2019.
 2

 3                                                      A
                                                        BRIAN A. TSUCHIDA
                                                        Chief United States Magistrate Judge
 4

 5

 6

 7
     Presented by:
 8
     s/ Thomas M. Elsberry
 9
     THOMAS M. ELSBERRY
     Special Assistant U.S. Attorney
10
     Office of the General Counsel
     Social Security Administration
11
     701 Fifth Avenue, Suite 2900 M/S 221A
     Seattle, WA 98104-7075
12
     Telephone: (206) 615-2112
     Fax: (206) 615-2531
13
     thomas.elsberry@ssa.gov
14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [2:19-CV-05089-BAT]
